Citation Nr: 1523941	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-18 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  

2. Whether new and material evidence has been received to reopen a claim of service connection for hallux valgus (claimed as a bilateral foot disability).  

3. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

4. Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, generalized anxiety disorder, and PTSD.  

5. Entitlement to increased ratings for dermatitis, currently rated 0 percent prior to September 26, 2008, rated 10 percent from September 26, 2008, to February 28, 2009, and rated 0 percent thereafter.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The December 2007 rating decision denied reopening claims of service connection for hypertension, hallux valgus (claimed as a bilateral foot disability), PTSD, and a skin rash claimed as eczema.  The March 2010 rating decision granted service connection for dermatitis of the back and chest, rated 0 percent effective September 7, 2007, rated 10 percent effective September 26, 2008, and rated 0 percent effective March 1, 2009.  The Veteran has perfected an appeal of "the percent evaluations assigned in the various time periods in question."  In a May 2010 and March 2011 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in April 2014, he withdrew such request.  In a June 2014 statement, the Veteran's attorney requested a copy of the Veteran's claims file and a 90-day extension from the date the claims file was mailed, in order to obtain and submit additional evidence and/or argument in support of this appeal.  In February 2015, the Board sent the Veteran's attorney a copy of the claims file and all virtual documents, and granted a 90-day extension of time.  Additional evidence, including statements from R.D., E.R., and C.K. (the Veteran's friends), was received with a waiver of initial RO consideration.  

The March 2010 statement of the case (SOC) and September 2013 supplemental SOC (SSOC) implicitly reopened the claim of service connection for PTSD and addressed it on the merits.  Notwithstanding, regarding the claims to reopen, whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In a May 2010 VA Form 9, the Veteran asserted that he had initiated an appeal of the December 2007 denial of reopening a claim of service connection for a skin rash (claimed as eczema) and service connection for prostate cancer.  The Board finds that the issue of a skin rash (claimed as eczema) is encompassed by the matter on appeal listed as Issue 5 on the title page of this decision.  Regarding the issue of prostate cancer, a close review of the record did not find any statements from the Veteran that indicated disagreement with the denial of service connection for prostate cancer within the one-year period following the December 2007 denial.  Consequently, the matter of entitlement to service connection for prostate cancer is not before the Board.  However, the Board is referring the claim to reopen a claim of service connection for prostate cancer to the Agency of Original Jurisdiction (AOJ).  

The issue of reopening a claim of service connection for prostate cancer has been raised by the record in a May 2010 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for an acquired psychiatric disability, to include depressive disorder, generalized anxiety disorder, and PTSD, on de novo review, and increased ratings for service-connected dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1. An unappealed February 2003 rating decision denied service connection for hypertension based on essentially on findings that such disability was not manifested in service or within the first postservice year, or shown to be related to his service; new and material evidence was not received within the one-year period following that denial.  

2. Evidence received since the February 2003 rating decision is either cumulative of evidence previously of record or does not tend to show that the Veteran's hypertension manifested in service or within the first postservice year, or is related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension; and does not raise a reasonable possibility of substantiating such claim.  

3. An unappealed February 2003 rating decision denied service connection for a hallux valgus (claimed as a bilateral foot disability) based essentially on a finding that such disability pre-existed, and was not aggravated beyond natural progression, in service; new and material evidence was not received within the one-year period following that denial.  

4. Evidence received since the February 2003 rating decision is either cumulative or redundant of evidence previously of record, or does not tend to show that the Veteran's hallux valgus (claimed as a bilateral foot disability) was aggravated beyond natural progression in service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for hallux valgus; and does not raise a reasonable possibility of substantiating such claim.  

5. An unappealed November 2006 rating decision denied service connection for PTSD based on a finding that a diagnosis of PTSD was not shown; new and material evidence was not received within the one-year period following that denial.  

6. Evidence received since the November 2006 rating decision includes a diagnosis of PTSD, a medical nexus opinion relating the Veteran's PTSD to service, and statements from the Veteran's friends regarding the Veteran's behavior following service; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for hypertension may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

2. New and material evidence has not been received, and the claim of service connection for hallux valgus (claimed as a bilateral foot disability) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3. Evidence received since the November 2006 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in October 2007, VA provided the Veteran Kent compliant notice.  As the March 2010 rating decision on appeal granted service connection for dermatitis of the back and chest, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2011 SOC provided notice on the "downstream" issue of entitlement to an increased rating; while a September 2013 SSOC readjudicated the claim after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA has not provided the Veteran an examination in connection with the claims to reopen claims of service connection for hypertension and hallux valgus.  38 U.S.C.A. § 5103A(d).  Regarding the claims to reopen service connection claims for hypertension and hallux valgus, the Board observes that in such claims VA's duty to assist by arranging for an examination or securing a medical opinion is not triggered unless the claims are in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in connection with the claim to reopen a claim of service connection for PTSD in March 2010 and February 2013, and a VA addendum opinion was obtained in September 2013.  The Board finds that the examination reports and addendum opinion, cumulatively, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Applications to Reopen

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including hypertension, arthritis, and psychoses) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension, arthritis, and psychoses).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension

A February 2003 rating decision denied the Veteran's claim of service connection for hypertension based essentially on findings that such disability was not manifested in service or within the first postservice year, or shown to be related to his service.  The Veteran did not appeal that decision, and additional evidence was not received within the year following.  Accordingly, the February 2003 rating decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the February 2003 denial included the Veteran's STRs, VA treatment records, and a September 2002 VA examination report.  His STRs, including the October 1969 service separation examination are silent for any complaints, treatment, findings, or diagnosis related to hypertension.  VA treatment records generally show a diagnosis and treatment of hypertension since November 2003.  The September 2002 VA examination report shows that the Veteran reported hypertension was diagnosed in 1975, and that a private physician had prescribed medication to control his blood pressure since that time; on examination, the diagnosis was hypertension.  

Evidence received since the February 2003 rating decision includes VA treatment records, statements from R.D., E.R., and C.K. (the Veteran's friends), and the Veteran's service personnel records.  None of the evidence received since the February 2003 decision that denied service connection for hypertension relates to an unestablished fact that was the basis for the denial (i.e., it does not tend to show that the Veteran's hypertension was manifested in service or within the first postservice year, or that the hypertension is related to his service).  The VA treatment records show a diagnosis and ongoing treatment of hypertension, which is cumulative of evidence of record at the time of the February 2003 denial.  The statements from the Veteran's friends do not address the issue of hypertension.  

The Board observes that VA will "reconsider" a claim "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c) (emphasis added).  However, the Board finds that 38 C.F.R. § 3.156(c) does not apply in this case, because the Veteran's service personnel records are not relevant to the claim, as they did not tend to show that the Veteran's hypertension was manifested in service or within the first postservice year, or that such disability is related to his service; the personnel records do not provide any new information that is pertinent to the claim.  Consequently, the Board finds that no evidence added to the record since February 2003 provides new information that relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.  Therefore, the newly submitted evidence is not new and material, and the claim of service connection for hypertension may not be reopened.  

Hallux Valgus

The initial claim of service connection for a "Foot Injury," described as "Foot (toe) Right," was received in August 1984.  An October 1984 rating decision denied service connection for hallux valgus based essentially on a finding that such disability pre-existed, and was not aggravated beyond natural progression, in service.  Subsequently in 1984, additional VA treatment records and a December 1984 statement from the Veteran were received.  A January 1985 decision letter by the RO confirmed and continued the previous denial of service connection for hallux valgus.  The Veteran did not appeal that denial; statements received from the Veteran within the year following did not express disagreement with the January 1985 denial.  Additional evidence pertinent to the claim was not received within the year following.  Consequently, the January 1985 decision became final.  38 U.S.C.A. § 7105.  

In July 2002, an application to reopen the claim of service connection for a "Bil[ateral] foot condition" was received, which was denied by a February 2003 rating decision based on no new and material evidence.  The Veteran did not appeal the February 2003 denial; statements received from the Veteran within the year following did not indicate disagreement with that decision.  Additional evidence pertinent to the claim was not received within the year following.  Therefore, the February 2003 rating decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the February 2003 denial included the Veteran's STRs, VA treatment records, statements from the Veteran, and a September 2002 VA examination report.  His STRs include a July 1967 service induction examination report, which notes findings of mild hallux valgus and moderate bunion formation; he was placed on an L2 profile.  The STRs, including an October 1969 service separation examination report, are otherwise silent for any complaints, treatment, findings, or diagnosis related to the feet.  VA treatment records show that in June 1975, the Veteran underwent an excision of exostosis of the left metatarsal head.  The Veteran reported that the exostosis had been present since 1969.  In October 1984, hallux rigidus of the left foot with osteoarthritis of the first metatarsal-phalangeal joint (MPJ) was diagnosed, and he was scheduled for surgery in November 1984.  VA treatment records also show a diagnosis of hallux limitus and indicate that the Veteran received bilateral titanium implants of the first MPJ and debridement of the nails and tylomas.  In the Veteran's December 1984 statement, he alleged that in January 1969 he injured his left toe while running to a bunker during a mortar attack in Vietnam and was placed on 30 days sick leave.  The September 2002 VA examination report notes that the Veteran had bilateral titanium implants of the first MPJ and developed painful calluses on the soles of both feet.  

Evidence received since the February 2003 rating decision includes VA treatment records, statements from the Veteran, his service personnel records, a January 1969 naval forces historical summary and other service department records, a July 2006 VA memorandum, a statement from R.D.  VA treatment records show the Veteran has calluses of the feet.  In the Veteran's January 2013 statement, he asserted that he fractured his toe during a mortar attack in January 1969 and was on crutches for 5 weeks.  The Veteran's service personnel records indicate that he served in Vietnam from May 1968 to May 1969, and that he was assigned to the 162nd Assault Helicopter Company as a cook.  The January 1969 naval forces historical summary and other service department records indicate that the Veteran's unit was located at Dong Tam base during a mortar attack.  The July 2006 VA memorandum indicates that a mortar attack directed at the base in January 1969 had been corroborated.  In the statement received in March 2015 from R.D., he indicates that the Veteran "complained of constant pain due to the injuries he suffered while serving (mangled foot from explosion)" when he got out of the military.  

The Board finds that the Veteran's service personnel records are not relevant to the claim of service connection for hallux valgus, because they merely corroborate that the January 1969 mortar attack occurred, a fact that had previously been alleged by the Veteran and considered by the RO.  See 38 C.F.R. § 3.156(c).  Furthermore, corroboration of the mortar attack does not tend to show the degree of any alleged in-service aggravation or whether such alleged aggravation was the beyond natural progression of his hallux valgus.  Consequently, 38 C.F.R. § 3.156(c) does not apply in this matter, and the claim is properly characterized as a claim to reopen.  

The Veteran's claim of service connection for hallux valgus was previously denied based essentially on a finding that such disability pre-existed, and was not aggravated beyond natural progression, in service.  For evidence received since the February 2003 denial to be new and material, it would have to relate to this unestablished fact and raise a reasonable possibility of substantiating the claim; i.e., it would have to tend to show that the Veteran's hallux valgus was aggravated beyond natural progression in service.  None of the evidence received since February 2003 tends to do so.  VA treatment records show findings that are cumulative and redundant of evidence of record in February 2003.  Likewise, the statements from the Veteran and R.D., the Veteran's service personnel records, the January 1969 naval forces historical summary and other service department records are not new evidence, because they are cumulative and redundant of evidence of record at the time of the February 2003 rating decision; they merely reflect the allegations made in the Veteran's December 1984 statement asserting that he injured his left toe during a mortar attack.  

In summary, no evidence added to the record since February 2003 provides new information that relates positively to an unestablished fact necessary to substantiate the Veteran's claim of service connection for hallux valgus (claimed as a bilateral foot disability).  No additional evidence received tends to show that his pre-existing hallux valgus of either foot was aggravated beyond natural progression in service.  Therefore, the additional evidence received since the February 2003 rating decision is not new and material, and the claim of service connection for hallux valgus (claimed as a bilateral foot disability) may not be reopened.  

PTSD

The initial claim of service connection for PTSD, received in July 2002, was denied by a February 2003 rating decision based on findings that the evidence did not show a current diagnosis of PTSD or a verified stressor event.  The Veteran did not appeal the February 2003 denial; none of his statements received within the year following indicated disagreement with the decision.  Additional evidence pertinent to the claim was not received within the year following.  The Veteran's claim to reopen the claim of service connection for PTSD was received in July 2005.  However, the Veteran's service personnel records, which had not previously been associated with his record, were received and associated with the claims file in January 2006.  Consequently, a November 2006 rating decision reconsidered the claim of service connection for PTSD (see 38 C.F.R. § 3.156(c)), and denied the claim based on a finding that the evidence did not show a current diagnosis of PTSD.  VA notified the Veteran of the denial in a letter dated November 9, 2006.  In a September 2007 statement, the Veteran indicated that he "would like to reopen [his] claim for PTSD."  On November 20, 2007, VA received a statement from the Veteran that indicated his September 2007 statement was in error, and "[t]he statement submitted was intended to appeal my claim denial for PTSD (rating dated 11/3/06)."  As the Veteran's November 2007 statement which indicated his disagreement with the November 2006 rating decision was received more than one year following the date VA mailed him notice of that decision, the Board finds that the Veteran's November 2007 notice of disagreement was untimely filed.  Furthermore, no additional evidence was received within the one-year period following the November 2006 rating decision.  Consequently, the November 2006 rating decision is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the November 2006 denial included statements from the Veteran, his STRs and service personnel records, a January 1969 naval forces historical summary and other service department records, a July 2006 VA memorandum, VA treatment records, and September 2002 and 2006 VA examination reports.  The Veteran's statements alleged that he has PTSD, and that his base was attacked by mortars during his service in Vietnam.  His STRs, including the October 1969 service separation examination, are silent for any complaints, treatment, findings, or diagnosis related to a psychiatric disorder.  The service personnel records, January 1969 naval forces historical summary, and other service department records support the July 2006 VA memorandum, which found that the Veteran's allegation of a mortar attack directed at the base where he was assigned in January 1969 had been corroborated.  VA treatment records show that he had positive PTSD screenings in March 2005 and April 2006 and was enrolled in the PTSD clinic for treatment.  

On October 1984 VA psychiatric evaluation, the Veteran reported that he had been nervous since his discharge from service in November 1969.  He had difficulty sleeping, dreams with no recollection of their content, occasional shaking of upper and lower extremities, and frequent feelings of tension, restlessness, and irritability.  There were no signs of psychosis.  The diagnosis was generalized anxiety disorder.

On September 2002 VA examination, the Veteran reported that worked as a cook and served on night patrol in Vietnam.  He had difficulty staying asleep, depressive symptoms, limited social life, and had suicidal ideation in the past.  The diagnosis was depressive disorder.  The criteria for PTSD were not met.  

On September 2006 VA examination, the Veteran reported that he had seen a private psychiatrist 3 years prior because of depression and the loses of family members.  He indicated that he had served in Vietnam with assignments such as cook, truck driver, and road reconnaissance.  He had increased depression recently, irritability, discomfort around people and lots of noise, difficulty staying asleep, and suicidal ideation in the past.  The diagnosis was depressive disorder.  The criteria for PTSD were not met.  

Evidence received since the November 2006 rating decision includes VA treatment records, medical opinions from J.Y., Ph.D. (a VA psychologist), March 2010 and February 2013 VA examination reports/opinion, and statements from R.D., E.R., and C.K.  VA treatment records show ongoing group psychotherapy treatment for PTSD.  

January 2010 and August 2011 opinions from Dr. J.Y. indicate that the Veteran "has been diagnosed with PTSD since August 2007, and there is substantial evidence in his clinical presentation that this disorder had existed in a substantially disabling fashion since 1969."  Dr. J.Y. opined that the Veteran "should be considered totally disabled with Service-Connected PTSD."  He explained that the Veteran experienced severe and multiple incidents of combat trauma during his service in Vietnam, which were sufficiently traumatic to produce immediate reactions to a clear threat to the lives of him and others, and provoked reactions of fear, helplessness, and horror.  When reminded or triggered by current life stimuli, he currently re-experiences traumatic events in the form of nightmares, daytime vivid recall, dissociative flashbacks and obsessive rumination about past events.  He has hypervigilance, hyperarousal, and strenuous and exhausting attempts to avoid reminders, to the extent that he often withdraws from the outside world and from social contact so completely that he becomes severely depressed and isolated and unable to seek help.  His symptoms have predictably increased since his retirement from regular employment and especially after the loss of his spouse in April 2009.  He is treated on a regular basis with supportive group therapy and with medication.  

On March 2010 VA examination, the Veteran reported that he had sleep difficulty, which was partly due to taking naps midday.  He frequently cried and worried, and wondered why he isolates himself.  He reported good dreams and could not recall a difficult dream.  When asked about symptoms that would have indicated PTSD, he could not delineate any of the criteria for PTSD.  The diagnoses were moderate depression - nonpsychotic and schizoid personality disorder.  The examiner opined that the Veteran does not meet the DSM-IV criteria for PTSD, because there were no behavioral or social changes or experiencing heightened physiological arousal due to service.  He explained that the Veteran has had longstanding depression, diagnosed as early as 2002.  Although he has been in treatment for PTSD, the group therapy sessions do not delineate symptomatology or any change in reported complaints, with indication that the Veteran is not being treated with any psychotropic medications for his depression.  The Veteran has shown no signs of PTSD during the current examination or the two previous VA examinations.  The reported diagnosis of PTSD followed a screen of PTSD, which does not indicate the presence of the disorder, as the symptoms are frequently similar to those of depression or other psychiatric disorders.  The Veteran also had a cerebrovascular accident in the past, which also can contribute, since to 2003, to depression and a sense of malaise or tiredness.  

A July 2010 VA treatment record indicates that L.P., Ph.D., a VA psychologist, diagnosed PTSD; however, no rationale or findings related to the diagnosis are shown.  

In an October 2012 addendum opinion, Dr. J.Y. indicated that the Veteran has continued to attend group psychotherapy on a regular basis and remains retired.  He opined that the Veteran's "condition is substantially the same as reported...one year ago.  He remains disabled from the consequences of PTSD related traumatic experience during the Vietnam War."  

On February 2013 VA examination, the Veteran reported feeling depressed and anxious for several years starting around 2006 when he stopped working.  He tended to isolate himself and avoid crowds.  It was noted that his depression became more prominent shortly after his wife died of cancer in 2002.  The diagnosis was depressive disorder, not otherwise specified.  The examiner opined that the Veteran did not meet the full criteria for PTSD diagnosis based on the DSM-IV.  The examiner explained that the Veteran's reliving/recollections symptoms (for Criterion B) were not persistent.  Additionally, he did not meet the "avoidance of triggers" in a consistent or persistent manner.  

In a September 2013 VA addendum opinion, the examiner further opined that "[i]t is not at least as likely as not that the veteran's depressive disorder is related to his confirmed stressor."  The examiner explained that it is more likely related to the death of his wife from cancer in 2002.  

Statements from R.D., E.R., and C.K. indicate that they have known the Veteran since prior to his service, and that he behaved differently after returning from Vietnam.  C.K. stated that the Veteran resented that he was going to Vietnam while his wife was pregnant, and "was depressed that he had missed his baby being born."  After service, the Veteran was forgetful, socially withdrawn, defensive, and developed a drinking problem which he still struggles with today.  He had angry outbursts, flashbacks, nightmares, and trouble sleeping.  He has a "one track mind always reverting back to combat and military life."  

As the Veteran's claim of service connection for PTSD was previously denied based on a finding that the evidence did not show a current diagnosis of PTSD, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e., it must show that he has a diagnosis of PTSD).  The evidence received since the November 2006 rating decision (including Dr. J.Y.'s January 2010 and August 2011 opinions and October 2012 addendum, VA treatment records, and statements from R.D., E.R., and C.K.) was not of record at the time of that denial and tends to show that the Veteran may have PTSD.  Accordingly, the Board finds that new and material evidence has been received, and that the claim of service connection for PTSD may be reopened.  



ORDER

As new and material evidence has not been received to reopen the claim of service connection for hypertension, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for hallux valgus (claimed as a bilateral foot disability), the appeal is denied.  

The appeal to reopen a claim of service connection for PTSD is granted; the appeal is granted to this extent.  


REMAND

As an initial matter, regarding the Veteran's reopened claim of service connection for PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of depressive disorder, generalized anxiety disorder, and PTSD.  The Board has recharacterized the issue on appeal accordingly.  

The February 2013 VA examiner indicated that the Veteran has depressive disorder, but does not meet the diagnostic criteria for PTSD.  In a September 2013 VA addendum opinion the examiner opined that "[i]t is not at least as likely as not that the veteran's depressive disorder is related to his confirmed stressor."  However, in June 2014 statement, C.K. indicated that the Veteran resented that he was going to Vietnam while his wife was pregnant, and "was depressed that he had missed his baby being born" (emphasis added).  As the June 2014 statement was not of record at the time of the September 2013 VA addendum opinion, a remand is necessary for an addendum opinion which considers the newly submitted evidence.

In a March 2011 VA Form 9, the Veteran asserted that "VA failed to evaluate [his] skin condition during an active stage of the condition."  On February 2010 VA examination, he reported that his service-connected dermatitis flares in the summers with little activity in the winter.  On February 2013 VA examination, he reported intermittent flare-ups with heat and sweating.  Notably, VA treatment records and examinations reflect that he has only been physically examined on one occasion, in August 2008, when he had a flare up that lasted several weeks and requiring treatment with a topical corticosteroid.  Accordingly, a remand is necessary to afford the Veteran a dermatology examination during a period he has alleged flare ups.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  

Finally, the most recent records of VA mental health and dermatology treatment are from October 2012 and January 2013, respectively.  As any records of treatment the Veteran has received for his depression and dermatitis may contain pertinent information, and are constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations, treatment, and/or prescriptions that the Veteran has received for depression and dermatitis, to specifically include all pharmacy records for the period from September 2008 to February 2009.  

2. Thereafter, the AOJ should return the entire record to the February 2013 VA examiner for review and an addendum opinion regarding whether or not the Veteran's depressive disorder is related to his service.  If the February 2013 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's depressive disorder is related to his service (to include as due to resentment that he was going to Vietnam while his wife was pregnant and missing his child being born)?  In providing the opinion, the examiner should consider C.K.'s June 2014 statement.  

3. The AOJ should also arrange for the Veteran to be afforded a dermatology examination (during a summer month, if feasible) to determine the current severity of his service-connected dermatitis.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:

(a) Please identify the percentages of the entire body and exposed areas with dermatitis involvement.  

(b) Has the dermatitis required systemic therapy such as with corticosteroids or other immunosuppressive drugs?  If so, identify the frequency and duration of such therapy (in terms of weeks during a 12-month period), to specifically include from September 2008 through February 2009.  

The examiner should include rationale for all opinions.  

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals  


Department of Veterans Affairs


